DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 3-10, 12-20 are pending.
Claims 15-20 are new.
Claims 2 and 11 are cancelled.
Claim(s) 1, 3-10, 12-20 are rejected.
Response to Amendment
This Office Action is responsive to the amendments filed on 07/26/2022.
Claims 1, 3-7, 9, 12, and 14 are amended. Claims 15-20 are new. Accordingly, the amended claims and new claims are being fully considered by the examiner.
Applicant’s amendments to claim 9 has overcome all the claim objections of claim 9.
THIS ACTION IS MADE FINAL.  







Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 17:
	Claim 17 recites in the following limitations: “analyzing results of a previous optimization to determine which of the upper bound and the lower bound coincide with an operating point result to provide a coincident boundary information.”
	There are the following deficiencies in the claim limitations:
It’s not clear what is the exact meaning of the word “coincide” in the limitation “which of the upper bound and the lower bound coincide with an operating point result.” 
It’s not clear if it means that “operating point result” intersect one of the upper bound and the lower bound, such that system determines which one of those “the upper bound and the lower bound” is intersected by “operating point result”,  or
It’s not clear if it means that “operating point result” is within one of those “the upper bound and the lower bound” such that system determines that “operating point result” is inside one of “the upper bound and the lower bound,” and doesn’t intersect or cross one of “the upper bound and the lower bound.”
Applicant’s specification ¶83 merely repeats the claim limitations without further explaining and defining the unclear limitations as described above.
For the examination purpose, in broadest reasonable interpretation, the meaning of coincide is construed such that any one of the following are possible:
“operating point result” intersect one of the upper bound and the lower bound, such that system determines which one of those “the upper bound and the lower bound” is intersected by “operating point result”,  or
“operating point result” is within one of those “the upper bound and the lower bound” such that system determines that “operating point result” is inside one of “the upper bound and the lower bound,” and may or may not intersect or cross one of “the upper bound and the lower bound.”

Further, it’s not clear what are the difference between “an operating point result” and “local operating point” (i.e.; claimed by the parent claims). It’s not clear how “an operating point” in the limitation “an operating point result” differ from the “local operating point,” or how they are similar.
Applicant’s specification ¶83 merely repeats the claim limitations without further explaining and defining the unclear limitations as described above.
For the examination purpose, based on the description of the specification, it cannot be determined, how “an operating point” in the limitation “an operating point result” differ from the “local operating point,” or how they are similar. For the examination purpose, in broadest reasonable interpretation, “an operating point result” will be construed as any operating point result.
	Appropriate correction is required.

Claim 18:
	Claim 18 recites in the following limitations: “passing the coincident boundary information to the upper tier MPC controller to bound future values for the CMVs.”
	There is insufficient antecedent basis for the limitation “values” in the claim. It’s not clear if “values” in the future bounded by the controller are values that refer to:
“values” that were determined by each of the lower tier controllers as recited in parent claim 5, or
“values” that were redetermined by the lower tier controller as recited in parent claim 5, or
New values that are different than the values, determined and redetermined by the lower tier controller.
	Applicant’s specification ¶83 merely repeats the claim limitations without further explaining and defining the unclear limitations as described above.
	For the examination purpose, in broadest reasonable interpretation, it is construed that, future values can be any values in the future. 
	Appropriate correction is required.
Claim 18:
	Based on its dependencies on claim 17, claim 18 also includes the same deficiencies as claim 17; therefore, for the same reasons as described above in claim 17, claim 18 is also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-10, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US20180341252A1) [hereinafter Lu], and further in view of Morningred et al. (US20090319070A1) [hereinafter Morningred], and Fu et al. (US20190326755A1) [hereinafter Fu].
Claim 1 (amended):
	Regarding claim 1, Lu discloses, “A method of cascaded model predictive control (MPC), comprising:” [See method of cascaded model predictive control (MPC): “an apparatus and method for adjustable identification of controller feasibility regions to support cascaded model predictive control (MPC).” (¶7)];
	“providing an upper tier controller and at least one lower tier controller” [See upper tier controller (i.e.; master mpc 302) and lower tier controller (i.e.; slave mpcs 304): “The master MPC controller 302 generally operates within a master control loop, while each slave MPC controller 304 a-304 n generally operates within a slave control loop” (¶64)… “An MPC model 250 focuses on the intra-unit dynamic relationships between controlled variables (CVs), manipulated variables (MVs), and disturbance variables (DVs)” (¶57)];
	“a plurality of stored numerical operating constraints that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV);” [See system having a plurality of stored numerical operating constraints (constraints) that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV) (e.g.; conjoint variables that are shared between the master and slave mpcs): “a historian 141 can be coupled to the network 136. The historian 141 could represent a component that stores various information about the system 100. The historian 141 could, for instance, store information used during production scheduling and optimization” (¶45)… “There is also an MV/DV index 1106 that identifies different MVs or DVs used by the slave MPC controllers 304 a-304 b. Various CVs 1108-1110 controlled by the slave MPC controllers 304 a-304 b can be affected by those MVs or DVs.” “A conjoint variable represents the same variable in both a master MPC controller and a slave MPC controller (such as MV4 in the master controller and MV9 in the slave controller as described above). Conjoint variables can be configured as either MVs or DVs in master and slave MPC controllers.” (¶111)]
	“passing, by the upper tier controller, a target value for the CMV to the lower tier controller when the lower tier controller is running at a current operating point for ones of the MVs, the CVs, and the CMV;” [Examiner notes that the claim requires only one of the MVs, the CVs, and the CMV. See the CMV (e.g.; manipulated variable that are shared between the master mpc and slave mpcs). See slave mpcs are operating at current operating point (e.g.; current MV point 1704 determined at step 1902) of the variables (e.g.; MV, CV, or CMV; for example current MV values of a slave MPC controller 304 as identified). See at step 1904-1906, the master mpc sends target value for the CMV (e.g.; shared variables; sending optimization call for selected direction/target) to the slave mpc: “the current operating point of a slave MPC controller is identified at step 1902.” “the processing device in the master MPC controller 302 identifying the current MV values of a slave MPC controller 304 a-304 n.” (¶132)… “A direction of movement from the current operating point of the slave MPC controller is selected at step 1904.” “selecting a predefined direction or a direction that is perpendicular to a line defining an MV/CV limit of the slave MPC controller 304 a-304 n. An inquiry optimization call is made to the slave MPC controller to identify how far one or more MVs of the slave MPC controller can be pushed in the selected direction at step 1906, and an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908. This could include, for example, the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n.” (¶133)];
	“moving, by the lower tier controller, the CMV towards the target value for CMV starting at the current operating point for the CMV;” [See the slave mpc moving the variable towards the selected direction/target (e.g.; 1706a-1706d as shown in figure 17): “slave MPC controller is able to change multiple manipulated variables in multiple directions within a variable space” (¶8)… “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value. In the direction 1706 b, the master MPC controller makes an inquiry optimization call for the slave controller to minimize its MV1 value. In the direction 1706 c, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV2 value.” (¶124)]
	“passing, by the lower tier controller, the selected numerical operating constraint to the upper tier controller;” [See the slave mpcs passing the selected operating numerical constraints (e.g.; operating proxy limits; a measure of how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction): “the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n. In other words, the slave MPC controller 304 a-304 n is identifying its proxy limit in the selected direction.” (¶133)];
	“performing, by the upper tier controller, optimization for the process using the selected numerical operating constraint to limit a range over which the upper tier controller optimizes to generate an optimal value for the CMV,” [See the master mpc optimizes the CMV based on the received proxy limit from the slave mpcs (e.g.; use the limit that indicate how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint in order to find an estimate of feasible region at step 1912, and then use the estimated feasible region to calculate planning optimization solution at step 1914): “Once all directions are queried, an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914.” (¶134)];
	“passing, by the upper tier controller, the optimal value to the lower tier controller as a new target value for the CMV;” [See the master mpc passing the optimal value (e.g.; optimized solution) to the lower tier controller as a new target value for the CMV: “FIG. 6” “Once an optimal solution (such as an optimized plan) is found, the master MPC controller 302 provides optimized economics to the slave MPC controllers 304 a-304 n.” (¶97)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)], but doesn’t explicitly disclose, 
“identifying, by the lower tier controller, at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value;” “using, by the lower tier controller, the new target value for the CMV for redetermining values that define updated operating points for ones of the MVs; and CVs, and controlling, by the lower tier controller, the process utilizing the updated operating points.”
	However, Fu discloses, “identifying, by the lower tier controller, at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value;” [See the local controller (e.g.; local controller) identifies a selected (e.g.; selected/current set points) numerical operating constraints (e.g.; operating set points) that is currently active (e.g.; currently being used in operation) and is being violated during moving towards target value (e.g.; when system moving towards optimized result using set points such that set points are optimized to obtain desired result): “at the local controllers 520 a, 520 b, 520 c, the functions in Equations (1) and (2) may be used to generate revised set points for controlling the assets 20 a, 20 b, 20 c (block 710). The local controllers 520 a, 520 b, 520 c may determine whether the revised set points violate any local constraints” “If one or more constraints is violated, the local controllers 520 a, 520 b, 520 c” “may generate revised set points that meet the local constraints and apply them to the controlled assets 20 a, 20 b, 20 c (blocks 720, 740, 730).” (¶30)], but doesn’t explicitly disclose, “using, by the lower tier controller, the new target value for the CMV for redetermining values that define updated operating points for ones of the MVs; and CVs, and controlling, by the lower tier controller, the process utilizing the updated operating points.”
	However, Morningred discloses, “using, by the lower tier controller, the new target value for the CMV for redetermining values that define updated operating points for ones of the MVs; and CVs, and controlling, by the lower tier controller, the process utilizing the updated operating points.” [See the slave controller (e.g.; local controller with local lp/qp optimization). See the local controller uses the optimized data 200a (e.g.; new optimized target value for the variable), the local controller redetermining updated process control commands and controlling the process using the updated control command: “The local controller 125 includes” “local linear program/quadratic program (“LP/QP”) optimization task 215,” “210 receives the CVs and operates to generate an array of multiple predictions (or dynamic unforced predictions) and an unforced prediction for values associated with the associated process(es) 110. The unforced prediction could be made at “5 tau” (response time close to complete response). The local LP/QP optimization task 215 receives optimization specifications 200 a and, in response to the unforced prediction, generates optimal values associated with the associated process (es) 110 (such as at 5 tau).” “in response to receiving the array of multiple predictions from” “210 and the optimal values from” “215, generate control values that are input to the associated process(es) 110.” (¶50)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying a selected numerical operating parameter that is currently active and being violated during optimization to a target result by the lower tier/slave controller taught by Fu, and combined the capability of determining updated control commands using the optimized values of the variable and using the updated control commands to control the process taught by Morningred with the method taught by Lu as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination in order to avoid instability in the system by performing accurate forecast [Fu: “With an accurate forecast, the system may run optimally” “which the added potential benefit being that an inaccurate forecast may not cause instability,” (¶22)], and in order to improve the overall efficiency of a facility [Morningred: “centralize control of as many processes as possible to improve the overall efficiency of a facility.” (¶6)].

Claim 3 (amended):
Regarding claim 3, Lu, Fu, and Morningred disclose all the elements of claim 1.
Lu further discloses, “the moving corresponds to a straight-line path toward the target value for the CMV.” [See moving direction is a straight-line path towards target as shown in figure 17 (e.g.; 1706): “Using the current MV point 1704, the master MPC controller can estimate the shape of the feasibility region 1702 as follows. In each of multiple directions 1706 a-1706 d, the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value” (¶124)].

Claim 4 (amended):
Regarding claim 4, Lu, Fu, and Morningred disclose all the elements of claim 1.
Lu further discloses, “determining values by the lower tier controller, before the moving of the CMV towards the target value for the CMV, by optimizing an objective function to define a local optimal operating point for the MVs, the CVs, and the CMV,” [See determining values by the slave MPC, before moving to the target values (e.g.; before target/optimized value is achieved) by optimizing objective function to define local optimal operating point: “each of its downstream slave MPC controllers can predict the amount of distance it could move before one or more slave CVs or MVs would reach their operating limits.” (¶80)];

Claim 5 (amended):
	Regarding claim 5, Lu discloses, “A method of cascaded model predictive control (MPC), comprising:” [See method of cascaded model predictive control (MPC): “an apparatus and method for adjustable identification of controller feasibility regions to support cascaded model predictive control (MPC).” (¶7)];
	“providing an upper tier controller and a plurality of lower tier controllers” [See upper tier controller (i.e.; master mpc 302) and lower tier controllers (i.e.; slave mpcs 304): “The master MPC controller 302 generally operates within a master control loop, while each slave MPC controller 304 a-304 n generally operates within a slave control loop” (¶64)… “An MPC model 250 focuses on the intra-unit dynamic relationships between controlled variables (CVs), manipulated variables (MVs), and disturbance variables (DVs)” (¶57)];
	“upper tier controller and a plurality of lower tier controllers having a plurality of stored numerical operating constraints that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV);” [See the master mpc 302 and slave mpcs 304 having a plurality of stored numerical operating constraints (constraints) that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV) (e.g.; conjoint variables that are shared between the master and slave mpcs): “a historian 141 can be coupled to the network 136. The historian 141 could represent a component that stores various information about the system 100. The historian 141 could, for instance, store information used during production scheduling and optimization” (¶45)… “There is also an MV/DV index 1106 that identifies different MVs or DVs used by the slave MPC controllers 304 a-304 b. Various CVs 1108-1110 controlled by the slave MPC controllers 304 a-304 b can be affected by those MVs or DVs.” “A conjoint variable represents the same variable in both a master MPC controller and a slave MPC controller (such as MV4 in the master controller and MV9 in the slave controller as described above). Conjoint variables can be configured as either MVs or DVs in master and slave MPC controllers.” (¶111)]
	“passing, by the upper tier controller, a target value for the CMV to at least one of the plurality of lower tier controllers;” [See at step 1904-1906, the master mpc sends target value for the CMV (e.g.; shared variables; sending optimization call for selected direction/target) to the slave mpc: “A direction of movement from the current operating point of the slave MPC controller is selected at step 1904.” “selecting a predefined direction or a direction that is perpendicular to a line defining an MV/CV limit of the slave MPC controller 304 a-304 n. An inquiry optimization call is made to the slave MPC controller to identify how far one or more MVs of the slave MPC controller can be pushed in the selected direction at step 1906, and an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908. This could include, for example, the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n.” (¶133)];
“determining, by each of the lower tier controllers, values by optimizing with an objective function to define a local optimal operating point for the MVs, the CVs, and for the CMV” [See determining values by optimizing with an objective function such that starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4): “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)].
	“moving, by each of the lower tier controllers, the CMV toward the target value starting at the local optimal operating point for the CMV;” [See starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4). See the slave mpcs moving the variable towards the selected direction/target (e.g.; 1706a-1706d as shown in figure 17), where the starting point is the local optimal point 1704: “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)…“slave MPC controller is able to change multiple manipulated variables in multiple directions within a variable space” (¶8)… “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value. In the direction 1706 b, the master MPC controller makes an inquiry optimization call for the slave controller to minimize its MV1 value. In the direction 1706 c, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV2 value.” (¶124)]
	“passing, by the lower tier controller, the selected numerical constraint to the upper tier controller;” [See the slave mpcs passing the selected numerical constraints (e.g.; proxy limits; a measure of how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint): “the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n. In other words, the slave MPC controller 304 a-304 n is identifying its proxy limit in the selected direction.” (¶133)];
	“performing, by the upper tier controller, optimization for the process using the selected numerical operating constraint to limit a range over which the upper tier controller optimizes to generate an optimal value for the CMV,” [See the master mpc optimizes the CMV based on the received proxy limit from the slave mpcs (e.g.; use the limit that indicate how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint in order to find an estimate of feasible region at step 1912, and then use the estimated feasible region to calculate planning optimization solution at step 1914): “Once all directions are queried, an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914.” (¶134)];
	“passing, by the upper tier controller, the optimal value for the CMV to the lower tier controller as a new target value for the CMV;” [See the master mpc passing the optimal value (e.g.; optimized solution) to the lower tier controller as a new target value for the CMV: “FIG. 6” “Once an optimal solution (such as an optimized plan) is found, the master MPC controller 302 provides optimized economics to the slave MPC controllers 304 a-304 n.” (¶97)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)], but doesn’t explicitly disclose, “identifying, by each of the lower tier controller, at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value;” “using, by the lower tier controller, the new target value for redetermining values that define an updated local optimal operating point for ones of the MVs, CVs, and the CMV, and controlling, by the plurality of lower tier controllers, the process utilizing the updated local optimal operating points.”
	However, Fu discloses, “identifying, by each of the lower tier controller, at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value;” [See each of the local controller (e.g.; local controller) identifies a selected (e.g.; selected/current set points) numerical operating constraints (e.g.; operating set points) that is currently active (e.g.; currently being used in operation) and is being violated during moving towards target value (e.g.; when system moving towards optimized result using set points such that set points are optimized to obtain desired result): “at the local controllers 520 a, 520 b, 520 c, the functions in Equations (1) and (2) may be used to generate revised set points for controlling the assets 20 a, 20 b, 20 c (block 710). The local controllers 520 a, 520 b, 520 c may determine whether the revised set points violate any local constraints” “If one or more constraints is violated, the local controllers 520 a, 520 b, 520 c” “may generate revised set points that meet the local constraints and apply them to the controlled assets 20 a, 20 b, 20 c (blocks 720, 740, 730).” (¶30)], but doesn’t explicitly disclose, “using, by the lower tier controller, the new target value for redetermining values that define an updated local optimal operating point for ones of the MVs, CVs, and the CMV, and controlling, by the plurality of lower tier controllers, the process utilizing the updated local optimal operating points.”
	However, Morningred discloses, “using, by the lower tier controller, the new target value for redetermining values that define an updated local optimal operating point for ones of the MVs, CVs, and the CMV, and controlling, by the plurality of lower tier controllers, the process utilizing the updated local optimal operating points.” [See plurality of slave controllers (e.g.; 125a-125n; local controllers with local lp/qp optimization). See the local controller uses the optimized data 200a (e.g.; new optimized target value for the variable), the local controller redetermining updated process control commands and controlling the process using the updated control command: “The control system 115 in this example includes a global controller 120 and six local controllers 125 a-125 f.” (¶33)… “The local controller 125 includes” “local linear program/quadratic program (“LP/QP”) optimization task 215,” “210 receives the CVs and operates to generate an array of multiple predictions (or dynamic unforced predictions) and an unforced prediction for values associated with the associated process(es) 110. The unforced prediction could be made at “5 tau” (response time close to complete response). The local LP/QP optimization task 215 receives optimization specifications 200 a and, in response to the unforced prediction, generates optimal values associated with the associated process (es) 110 (such as at 5 tau).” “in response to receiving the array of multiple predictions from” “210 and the optimal values from” “215, generate control values that are input to the associated process(es) 110.” (¶50)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying a selected numerical operating parameter that is currently active and being violated during optimization to a target result by the lower tier/slave controller taught by Fu, and combined the capability of determining updated control commands using the optimized values of the variable and using the updated control commands to control the process taught by Morningred with the method taught by Lu as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination in order to avoid instability in the system by performing accurate forecast [Fu: “With an accurate forecast, the system may run optimally” “which the added potential benefit being that an inaccurate forecast may not cause instability,” (¶22)], and in order to improve the overall efficiency of a facility [Morningred: “centralize control of as many processes as possible to improve the overall efficiency of a facility.” (¶6)].


Claim 6 (amended):
Regarding claim 6, Lu, Fu, and Morningred disclose all the elements of claim 5.
Lu further discloses, “comprising stopping the movement towards the target value when the local optimal operating point for the CMV matches the target value.” [See system stops movement towards target value (e.g.; towards the bound of the target values) when the local operating point reaches the target values (e.g.; reaching the identified limits; control loop 1902-1914): “the master MPC controller 302 only needs to know the point where it should stop pushing its MV (otherwise some lower-level constraint violation can result). This stopping point coincides with the proxy limit, which represents the entire set of active slave constraints in the corresponding low-level unit that can limit the master MPC controller's MV.” (¶82)… “an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908.” (¶133)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)].

Claim 7 (amended):
Regarding claim 7, Lu, Fu, and Morningred disclose all the elements of claim 5.
Lu further discloses, “the optimizing with the objective function corresponds to a straight-line movement from the local optimal operating point of CMV toward the target value for the CMV.” [See optimizing with objective function (e.g.; optimizing according to the objective to reach the target) corresponds to straight-line movement from local optimal operating points to the target values such that moving direction is a straight-line towards target as shown in figure 17 (e.g.; 1706): “Using the current MV point 1704, the master MPC controller can estimate the shape of the feasibility region 1702 as follows. In each of multiple directions 1706 a-1706 d, the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value” (¶124)].

Claim 8:
Regarding claim 8, Lu, Fu, and Morningred disclose all the elements of claim 5.
Lu further discloses, “the numerical operating constraints comprise inequality constraints that reduce to an upper bound and a lower bound for the CMV.” [See the constraint (e.g.; in figure 17; MV, CV limits) is a inequality constraints (e.g.; must greater than the lower bound and less than the upper bound): “If there are two or more conjoint variables between a master MPC controller and a slave MPC controller, a feasibility region 1702 can be defined as shown in FIG. 17. Again, the feasibility region 1702 represents a polygon or polyhedron defined by the various MV and CV limits of the slave MPC controller. Any point inside the feasibility region 1702 can be used to create an optimization solution that is feasible and can be implemented by the slave MPC controller. The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value.” “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value.” (¶124)].

Claim 9 (amended):
Regarding claim 9, Lu, Fu, and Morningred disclose all the elements of claim 1 or claim 5.
Lu further discloses, “wherein the process corresponds to a tangible material run in an industrial processing facility (IPF).” [See the method comprises MPC and process is applied to a tangible material run in an industrial processing facility (IPF) (e.g.; oil and gas refinery): “FIGS. 2A and 2B illustrate example planning and model predictive control (MPC) models used to support a cascaded MPC approach in an industrial process control and automation system” (¶14)… “As shown in FIG. 2A, the planning model 200 identifies multiple units 202, which generally operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products).” (¶56)].
Claim 10:
	Regarding claim 10, Lu discloses, “A cascaded model predictive control (MPC) system, comprising:” [See method of cascaded model predictive control (MPC): “an apparatus and method for adjustable identification of controller feasibility regions to support cascaded model predictive control (MPC).” (¶7)];
	“an upper tier controller, and at least one lower tier controller” [See upper tier controller (i.e.; master mpc 302) and lower tier controllers (i.e.; slave mpcs 304): “The master MPC controller 302 generally operates within a master control loop, while each slave MPC controller 304 a-304 n generally operates within a slave control loop” (¶64)… “An MPC model 250 focuses on the intra-unit dynamic relationships between controlled variables (CVs), manipulated variables (MVs), and disturbance variables (DVs)” (¶57)];
	“upper tier controller, and at least one lower tier controller having a plurality of stored numerical operating constraints that define an operating space to control a process having defined variable including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV);” [See the master mpc 302 and slave mpcs 304 having a plurality of stored numerical operating constraints that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV) (e.g.; conjoint variables that are shared between the master and slave mpcs): “a historian 141 can be coupled to the network 136. The historian 141 could represent a component that stores various information about the system 100. The historian 141 could, for instance, store information used during production scheduling and optimization” (¶45)… “There is also an MV/DV index 1106 that identifies different MVs or DVs used by the slave MPC controllers 304 a-304 b. Various CVs 1108-1110 controlled by the slave MPC controllers 304 a-304 b can be affected by those MVs or DVs.” “A conjoint variable represents the same variable in both a master MPC controller and a slave MPC controller (such as MV4 in the master controller and MV9 in the slave controller as described above). Conjoint variables can be configured as either MVs or DVs in master and slave MPC controllers.” (¶111)]
	“wherein the upper tier controller is configured to pass a target value for the CMV to the lower tier controller;” [See at step 1904-1906, the master mpc sends target value for the CMV (e.g.; shared variables; sending optimization call for selected direction/target) to the slave mpc: “A direction of movement from the current operating point of the slave MPC controller is selected at step 1904.” “selecting a predefined direction or a direction that is perpendicular to a line defining an MV/CV limit of the slave MPC controller 304 a-304 n. An inquiry optimization call is made to the slave MPC controller to identify how far one or more MVs of the slave MPC controller can be pushed in the selected direction at step 1906, and an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908. This could include, for example, the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n.” (¶133)];
“wherein the lower tier controller is configured to optimiz-e an objective function, determine values that define a local optimal operating point for the MVs, the CVs, and the CMV,” [See starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4): “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)].
	“move towards the target value for CMV starting at the local optimal operating point for the CMV,” [See starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4). See the slave mpcs moving the variable towards the selected direction/target (e.g.; 1706a-1706d as shown in figure 17), where the starting point is the local optimal point 1704: “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)…“slave MPC controller is able to change multiple manipulated variables in multiple directions within a variable space” (¶8)… “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value. In the direction 1706 b, the master MPC controller makes an inquiry optimization call for the slave controller to minimize its MV1 value. In the direction 1706 c, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV2 value.” (¶124)]
	“pass the selected numerical operating constraint to the upper tier controller;” [See the slave mpcs passing the selected numerical constraints (e.g.; proxy limits; a measure of how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint): “the processing device in the master MPC controller 302 requesting that the slave MPC controller 304 a-304 n identify how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint and receiving an identification from the slave MPC controller 304 a-304 n. In other words, the slave MPC controller 304 a-304 n is identifying its proxy limit in the selected direction.” (¶133)];
	“the upper tier controller configured to perform an optimization for the process using the selected numerical constraint to limit a range over which the upper tier controller optimizes to generate an optimal value for the CMV,” [See the master mpc optimizes the CMV based on the received proxy limit from the slave mpcs (e.g.; use the limit that indicate how far the slave MPC controller 304 a-304 n can push one or more MVs in the selected direction without violating any constraint in order to find an estimate of feasible region at step 1912, and then use the estimated feasible region to calculate planning optimization solution at step 1914): “Once all directions are queried, an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914.” (¶134)];
	“pass the optimal value for the CMV to the lower tier controller as a new target value for the CMV;” [See the master mpc passing the optimal value (e.g.; optimized solution) to the lower tier controller as a new target value for the CMV: “FIG. 6” “Once an optimal solution (such as an optimized plan) is found, the master MPC controller 302 provides optimized economics to the slave MPC controllers 304 a-304 n.” (¶97)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “the master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)], but doesn’t explicitly disclose, “identify at least a selected one of the numerical operating constraints that is currently active and is being violated during the movement towards the target value” “lower tier controller further configured to use the new target value for redetermining values that define an updated local optimal operating point for one of the MVs, CVs, and the CMV, and control the process utilizing the updated local optimal operating points.”
	However, Fu discloses, , “identify at least a selected one of the numerical operating constraints that is currently active and is being violated during the movement towards the target value” [See the local controller (e.g.; local controller) identifies a selected (e.g.; selected/current set points) numerical operating constraints (e.g.; operating set points) that is currently active (e.g.; currently being used in operation) and is being violated during moving towards target value (e.g.; when system moving towards optimized result using set points such that set points are optimized to obtain desired result): “at the local controllers 520 a, 520 b, 520 c, the functions in Equations (1) and (2) may be used to generate revised set points for controlling the assets 20 a, 20 b, 20 c (block 710). The local controllers 520 a, 520 b, 520 c may determine whether the revised set points violate any local constraints” “If one or more constraints is violated, the local controllers 520 a, 520 b, 520 c” “may generate revised set points that meet the local constraints and apply them to the controlled assets 20 a, 20 b, 20 c (blocks 720, 740, 730).” (¶30)], but doesn’t explicitly disclose, “lower tier controller further configured to use the new target value for redetermining values that define an updated local optimal operating point for one of the MVs, CVs, and the CMV, and control the process utilizing the updated local optimal operating points.”
	However, Morningred discloses, “lower tier controller further configured to use the new target value for redetermining values that define an updated local optimal operating point for one of the MVs, CVs, and the CMV, and control the process utilizing the updated local optimal operating points.” [See plurality of slave controllers (e.g.; 125a-125n; local controllers with local lp/qp optimization). See the local controller uses the optimized data 200a (e.g.; new optimized target value for the variable), the local controller redetermining updated process control commands and controlling the process using the updated control command: “The control system 115 in this example includes a global controller 120 and six local controllers 125 a-125 f.” (¶33)… “The local controller 125 includes” “local linear program/quadratic program (“LP/QP”) optimization task 215,” “210 receives the CVs and operates to generate an array of multiple predictions (or dynamic unforced predictions) and an unforced prediction for values associated with the associated process(es) 110. The unforced prediction could be made at “5 tau” (response time close to complete response). The local LP/QP optimization task 215 receives optimization specifications 200 a and, in response to the unforced prediction, generates optimal values associated with the associated process (es) 110 (such as at 5 tau).” “in response to receiving the array of multiple predictions from” “210 and the optimal values from” “215, generate control values that are input to the associated process(es) 110.” (¶50)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying a selected numerical operating parameter that is currently active and being violated during optimization to a target result by the lower tier/slave controller taught by Fu, and combined the capability of determining updated control commands using the optimized values of the variable and using the updated control commands to control the process taught by Morningred with the system taught by Lu as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination in order to avoid instability in the system by performing accurate forecast [Fu: “With an accurate forecast, the system may run optimally” “which the added potential benefit being that an inaccurate forecast may not cause instability,” (¶22)], and in order to improve the overall efficiency of a facility [Morningred: “centralize control of as many processes as possible to improve the overall efficiency of a facility.” (¶6)].

Claim 12 (amended):
Regarding claim 12, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein the movement corresponds to a straight- line path toward the target value for the CMV.” [See moving direction is a straight-line path towards target as shown in figure 17 (e.g.; 1706): “Using the current MV point 1704, the master MPC controller can estimate the shape of the feasibility region 1702 as follows. In each of multiple directions 1706 a-1706 d, the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value” (¶124)].

Claim 13:
Regarding claim 13, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein the selected numerical operating constraint comprises an inequality constraint that reduces to an upper bound and a lower bound for the CMV.” [See the constraint (e.g.; in figure 17; MV, CV limits) is a inequality constraints (e.g.; must greater than the lower bound and less than the upper bound): “If there are two or more conjoint variables between a master MPC controller and a slave MPC controller, a feasibility region 1702 can be defined as shown in FIG. 17. Again, the feasibility region 1702 represents a polygon or polyhedron defined by the various MV and CV limits of the slave MPC controller. Any point inside the feasibility region 1702 can be used to create an optimization solution that is feasible and can be implemented by the slave MPC controller. The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “the master MPC controller makes an inquiry optimization call for the slave controller to maximize or minimize its MV1 or MV2 value.” “in the direction 1706 a, the master MPC controller makes an inquiry optimization call for the slave controller to maximize its MV1 value.” (¶124)].

Claim 14  (amended):
Regarding claim 14, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein the process corresponds to a tangible material run in an industrial processing facility (IPF).” [See the method comprises MPC and process is applied to a tangible material run in an industrial processing facility (IPF) (e.g.; oil and gas refinery): “FIGS. 2A and 2B illustrate example planning and model predictive control (MPC) models used to support a cascaded MPC approach in an industrial process control and automation system” (¶14)… “As shown in FIG. 2A, the planning model 200 identifies multiple units 202, which generally operate to convert one or more input streams 204 of feed materials into one or more output streams 206 of processed materials. In this example, the units 202 denote components in an oil and gas refinery that convert a single input stream 204 (crude oil) into multiple output streams 206 (different refined oil/gas products).” (¶56)].

Claim 15 (new):
Regarding claim 15, Lu, Fu, and Morningred disclose all the elements of claim 1.
Lu further discloses, “moving towards the target value by starting at the local optimum operating point for the CMV.” [See moving towards target value (e.g.; within optimal path to achieve the target value) by starting at local optimum operating point 1704 is within the feasible region 1702 or 1708 (e.g.; within this region optimal solution exist as shown in figure 4): “The current values of the MVs in the slave MPC controller define a current MV point 1704, which is within the feasibility region 1702.” (¶123)… “The four points identified by these inquiry optimization calls define an estimated feasibility region 1708,” (¶124)].

Claim 16 (new):
Regarding claim 16, Lu, Fu, and Morningred disclose all the elements of claims 1 and 5.
Lu further discloses, “stopping the movement towards the target value, when the moving of the local optimal operating point results in reaching an upper bound or a lower bound of the selected numerical operating constraint.” [See system stops moving towards target value when the moving of the local optimal operating point results in reaching an upper bound or a lower bound (e.g.; reaching the identified limits) of the selected numerical operating constraint (e.g.; control loop 1902-1914): “the master MPC controller 302 only needs to know the point where it should stop pushing its MV (otherwise some lower-level constraint violation can result). This stopping point coincides with the proxy limit, which represents the entire set of active slave constraints in the corresponding low-level unit that can limit the master MPC controller's MV.” (¶82)… “an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908.” (¶133)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)].


Claim 19 (new):
Regarding claim 19, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein when the local optimal operating point for CMV matches the target value for CMV, the movement of CMV towards the target value stops.” [See when the local operating point reaches the target values (e.g.; reaching the identified limits; control loop 1902-1914), the system stops movement towards target value (e.g.; towards the bound of the target values): “the master MPC controller 302 only needs to know the point where it should stop pushing its MV (otherwise some lower-level constraint violation can result). This stopping point coincides with the proxy limit, which represents the entire set of active slave constraints in the corresponding low-level unit that can limit the master MPC controller's MV.” (¶82)… “an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908.” (¶133)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)].
Claim 20 (new):
Regarding claim 20, Lu, Fu, and Morningred disclose all the elements of claim 10.
Lu further discloses, “wherein when the movement of the local optimal operating point results in reaching an upper bound or a lower bound of the selected numerical operating constraint, the movement of CMV towards the target value stops.” [See the movement of CMV towards the target value stops when the movement of the local optimal operating point results in reaching an upper bound or a lower bound (e.g.; reaching the identified limits) of the selected numerical operating constraint (e.g.; control loop 1902-1914): “the master MPC controller 302 only needs to know the point where it should stop pushing its MV (otherwise some lower-level constraint violation can result). This stopping point coincides with the proxy limit, which represents the entire set of active slave constraints in the corresponding low-level unit that can limit the master MPC controller's MV.” (¶82)… “an identification of how far the one or more MVs of the slave MPC controller can be pushed in the selected direction is received at step 1908.” (¶133)… “an estimate of the feasibility region of the slave MPC controller is generated at step 1912.” “master MPC controller 302 identifying a multi-dimensional space defined by the proxy limits from the slave MPC controller 304 a-304 n. This estimated feasibility region is used by the master MPC controller to identify a planning optimization solution at step 1914. The solution identified by the master MPC controller 302 will be feasible for the slave MPC controller 304 a-304 n since the estimated feasibility region identified by the master MPC controller 302 is within the actual feasibility region associated with the slave MPC controller 304 a-304 n.” (¶134)].

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Fu, and Morningred, and further in view of LIM et al. (US20190079466A1) [hereinafter LIM].
Claim 17 (new):
Regarding claim 17, Lu, Fu, and Morningred disclose all the elements of claims 16 and 5, but they do not explicitly disclose, “analyzing results of a previous optimization to determine which of the upper bound and the lower bound coincide with an operating point result to provide a coincident boundary information.”
However, LIM discloses, “analyzing results of a previous optimization to determine which of the upper bound and the lower bound coincide with an operating point result to provide a coincident boundary information.” [Examiner notes the following in accordance with the interpretation described in the 35 U.S.C. 112(b) section:
the meaning of coincide is construed such that any one of the following are possible:
“operating point result” intersect one of the upper bound and the lower bound, such that system determines which one of those “the upper bound and the lower bound” is intersected by “operating point result”,  or
“operating point result” is within one of those “the upper bound and the lower bound” such that system determines that “operating point result” is inside one of “the upper bound and the lower bound,” and may or may not intersect or cross one of “the upper bound and the lower bound.”
“an operating point result” will be construed as any operating point result.

LIM teaches: system analyzes previous optimization result to determine past prediction result (e.g.; operating point result) that coincide with an upper bound or lower bound of a constraint (e.g.; coincide within a time window, where time windows is included in the prediction condition, where the time window has an upper bound such as the end time of the time window and a lower bound such as a start time of the time window), such that the system determines that the past prediction results within that time window): “The past prediction value providing module 100 provides the past prediction value in accordance with the prediction condition” “The prediction condition may include” “a window size.” (¶26)… “time series of processes to obtain the output value for the final time point which is an end of a window.” (¶13)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of analyzing past optimization results to determine operating point result or optimization result is within a boundary condition taught by LIM with the method taught by Lu, Fu, and Morningred as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination in order to acquire a more precise prediction value using past data [LIM: “Therefore, the present invention proposes a method of learning bias,” “by using given past data, obtaining a converging value, and applying the value to a future prediction value to acquire a more precise prediction value.” (¶8)].

Claim 18 (new):
Regarding claim 18, Lu, Fu, LIM, and Morningred disclose all the elements of claims 16-17 and 5, but they do not explicitly disclose, “passing the coincident boundary information to the upper tier MPC controller to bound future values for the CMVs”
However, LIM discloses, “passing the coincident boundary information to the upper tier MPC controller to bound future values for the CMVs” [Examiner notes that, in accordance with the interpretation described in the 35 U.S.C. 112(b) section, it is construed that, future values can be any values in the future.
LIM teaches: the system passes the determined boundary information from the past optimization results as described in claim 17 to bound future values (e.g.; future optimization prediction): “a precise future prediction value can be obtained by applying an H-infinity filter to past prediction values and measurement values to obtain an output value of a final time point, estimating a future bias for a data and time point to be predicted by using the output value, and correcting a future prediction value predicted by a prediction system (for example, NWP) by using the estimated future bias.” (¶13)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of LIM with the method taught by Lu, Fu, LIM and Morningred as discussed above. A person of ordinary skill in the MPC optimization system field would have been motivated to make such combination for the same reasons as described above in claim 17.
















Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	REJECTION UNDER 35 U.S.C.103
	Applicant submits that "Lu" and "Morningred" fails to qualify as a valid prior art under 35 U.S.C. 102 (a)(2) in view of prior Art Exception under 35 U.S.C. 102(b)(2)(C). (See below, 2154.02(c) Prior Art Exception Under AIA  35 U.S.C. 102(b)(2)(C) to AIA  35 U.S.C. 102(a)(2) (Common Ownership or Obligation of Assignment)).
	Applicant submits that the prior arts Lu and Morningred and the claimed subject matter were commonly owned by the same assignee i.e., Honeywell International Inc, not later than the effective filing date of the claimed invention. Therefore, Applicant asserts that Lu and Morningred does not qualify to be a valid prior art under 102(a)(2).
(Page(s): 8-9)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
Examiner agrees that 102(a)(2) does not apply because of the 102(b)(2)(C) exception to 102(a)(2). However, Lu, published 11/29/2018, and Morningred, published 12/24/2009, were published before the effective filing date of the claimed invention, 2/20/2020. As such, Lu and Moringred are prior art for the present application based on 102(a)(1). In particular, Lu and Moringred were published more than 1 year before the effective filing date of the claimed invention. The exception under 102(b)(2)(c) only applies to 102(a)(2) and does not apply to 102(a)(1). Accordingly, applicant's arguments are not persuasive.


(b)	Deficiencies of FU
	However, Fu does not disclose at least the features "providing an upper tier controller and at least one lower tier controller having' a plurality of stored numerical operating' constraints that define an operating space for controlling a process having defined variables including manipulated variables (MVs), controlled variables (CVs), and at least one conjoint manipulated variable (CMV) ", "the upper tier controller passing a target value for the CMV to the lower tier controller when the lower tier controller is running' at a current operating' point for ones of the Vs, the CVs, and the CMV; ", "the upper tier controller per forming' optimization for the process using' the selected numerical operating' constraint to limit a range over which the upper tier controller optimizes to generate an optimal value for the CMV, and the upper tier controller passing' the optimal value to the lower tier controller as a new target value for the CMV; ", "the lower tier controller using' the new target value for the CMV for redetermining' values that define updated operating points for ones of the MVs, and CVs; "and "the lower tier controller controlling the process utilizing' the updated operating' points. " of independent claim 1.
(Page(s): 9-10)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As described in the current office action Fu teaches, “identifying, by the lower tier controller, at least a selected one of the numerical operating constraints that is currently active and is being violated during the moving towards the target value.” 
Rest of the limitations of the claims are taught by combination of Lu and Morningred as described in the current office action. Combination of Lu, Fu, and Morningred teach all the limitations of claims 1, 5, and 10 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are not persuasive; therefore, claims 1, 3-10, 12-20 are rejected under 35 USC §103 in view of the references as presented in the current office action.











Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20160018796A1– Cascaded model predictive control (mpc) approach for plantwide control and optimization:
	Receiving at least one proxy limit value from the one or more slave MPC controllers at the master MPC controller in response to the at least one optimization call. The at least one proxy limit value identifies to what extent one or more process variables controlled by the one or more slave MPC controllers are adjustable without violating any process variable constraints (¶5).
US20110040399A1– Apparatus and method for integrating planning, scheduling, and control for enterprise optimization:
	Performing an iterative process that includes identifying one or more adjustments to at least one target quantity using the first input data, identifying one or more contribution values using the one or more adjustments, and identifying one or more estimated product yields using the one or more contribution values and the second input data (¶6).
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116